                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

HENRY JOHNSON,

                          Plaintiff,

v.                                                                     Case No. 18-1294-JWB-GEB

DOMESTIC RELATIONS SEC., CARROLL
COUNTY, GEORGIA, and MARTY SMITH,

                          Defendants.


                                       MEMORANDUM AND ORDER

         This matter is before the court on a Report and Recommendation by Magistrate Judge

Gwynne E. Birzer, and an objection to the report by Plaintiff. (Docs. 12, 14.) For the reasons

stated below, the court ADOPTS the Report and Recommendation, DENIES Plaintiff’s objection,

and DISMISSES the action.

        I. Background

        Plaintiff filed a pro se complaint relating to a child support case in Georgia, alleging that

the Defendants “conspired to deprive me of my rights … in [Georgia].” (Doc. 1 at 3.)1 It is not

clear from the complaint what Defendant “Domestic Relations Sec” is or what role Defendant

Marty Smith allegedly had in the child support matter. The complaint asks “that the child support

case and [arrearages] be terminated” and that Plaintiff be given a “refund of money taken from

me” and damages. (Id.) The complaint asserts subject matter jurisdiction based on diversity of

citizenship and federal law.




1
 Judge Birzer granted Plaintiff’s motion to proceed in forma pauperis but stayed service of process pending a ruling
by this court on the Report and Recommendation. (Doc. 11).
          After filing the complaint, Plaintiff filed an “Attachment” listing 42 U.S.C. § 1983 and

various federal and state provisions which he apparently contends Defendants violated. (Doc. 10.)

The Attachment, liberally construed, alleges that Defendants conspired to subject Plaintiff to

various collection procedures for child support obligations “without my consent.” The methods

of collection include wage withholding, garnishment of wages, and seizure of income tax refunds.

Defendant allegedly used these methods without notifying Plaintiff “that child support was

voluntary….” (Id. at 2-4.)

          In a thorough Report and Recommendation, Judge Birzer found that because Plaintiff is

seeking to set aside a state child support judgment and ongoing matter against him in Georgia, this

court’s jurisdiction to grant the relief requested is precluded by operation of the domestic-relations

exception to federal jurisdiction, the Rooker-Feldman doctrine, and the Younger abstention

doctrine. (Doc. 12 at 6-10.) Judge Birzer additionally found the complaint (and Attachment) failed

to state a plausible claim for relief because they failed to show how Plaintiff was deprived of any

federal right, failed to spell out how Defendants caused a deprivation, and failed to allege any facts

to show a conspiracy. (Id. at 11-12.) She further found any attempt to overcome these deficiencies

by amending the complaint would be futile. (Id. at 12-13.) Judge Birzer recommended that the

case be dismissed pursuant to Fed. R. Civ. P. 12(h)(3) for lack of subject matter jurisdiction. (Id.

at 13.)

          Plaintiff timely filed an objection. (Doc. 14.) In it, he argues jurisdiction is proper because:

he was deprived of federal rights provided by 42 U.S.C. § 6662 and other federal laws relating to

child support payments (id. at 2-4); the Rooker-Feldman doctrine does not apply because “child



2
  “Title IV-D of the Social Security Act, 42 U.S.C. §§ 651 to 669b, establishes requirements with which participating
state-run, child-support-enforcement programs must comply in order to receive federal funding.” Wallin v. Arapahoe
Cty. Det. Facility, 244 F. App’x 214, 220, n.3 (10th Cir. July 27, 2007).

                                                         2
support is part of the executive branch and not a part of the judicial state court” (id. at 5); Younger

abstention does not apply because “Child Support is not state law and is not part of judicial state

courts” (id. at 8); and the complaint is not deficient because “[e]vidence proves case [sic] is not

problematic.” (Id. at 9.) Plaintiff also asks for leave to amend the complaint. (Id.)

       II. Discussion

       In a dispositive matter such as this, and where a timely objection has been made, the court

reviews the Magistrate Judge’s Report and Recommendation de novo. 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b)(3).

       Plaintiff has the burden of establishing subject matter jurisdiction. See Montoya v. Chao,

296 F.3d 952, 955 (10th Cir. 2002) (burden of establishing subject matter jurisdiction is on the

party asserting it.) If he fails to meet that burden, the court must dismiss the action. Fed. R. Civ.

P. 12(h)(3) (“If the court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.”) Additionally, in an action brought in forma pauperis, “the court shall

dismiss the action at any time if the court determines that … the action … fails to state a claim on

which relief may be granted.” 28 U.S.C. § 1915(e)(2)(ii).

       The complaint is sufficiently vague that it is difficult to tell what Plaintiff is claiming.

Given Plaintiff’s pro se status, the court construes his pleadings liberally, but it cannot act as his

advocate or construct arguments on his behalf. Garrett v. Selby Connor Maddux & Janer, 425

F.3d 836, 840 (10th Cir. 2005) (citation omitted.) Having reviewed the pleadings, the court finds

that to the extent they are decipherable, they fail to show any basis for federal subject-matter

jurisdiction. And even if some basis for federal jurisdiction could be conjured out of the federal

rights listed by Plaintiff in the complaint and the Attachment, the allegations fail to state any

cognizable claim upon which relief can be granted.



                                                  3
       The Rooker-Feldman doctrine implicates the subject-matter jurisdiction of the federal

courts. Tso v. Murray, ___F. App’x ___, 2019 WL 140992, *1 (10th Cir. Jan. 9, 2019) (citation

omitted.) It applies to cases “brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Id. (quoting Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005)). Many of Plaintiff’s allegations appear to fall within this

category. Insofar as he complains that he was unfairly required to pay child support, asks for a

refund of child support payments already made, or asks that his child support arrearages be

eliminated, the claims stem from what appears to be a state court judgment obligating him to pay

child support. Moreover, the requested relief effectively asks the court to review and reject that

judgment. Under Rooker-Feldman, this court has no jurisdiction to grant such relief. Plaintiff

attempts to avoid Rooker-Feldman by arguing the collection of his child support is done by a state

executive agency, such that he is not challenging any state court judgment. But he fails to explain

how the disputed obligation arose if not from a state court judgment and fails to show why the

requested relief would not be inconsistent with that judgment. The court notes that the vague

conspiracy Plaintiff alleges apparently includes “the child support agency[,] … contractors …,

[and] the Carroll County Ga., judge, clerk & attorneys.” (Doc. 10 at 2.) Inclusion of the latter

groups indicates that Plaintiff is challenging a court order or judgment. Absent allegations

showing that the child support obligation Plaintiff seeks to avoid is not embodied in a state court

judgment, Plaintiff has failed to allege a basis for this court to grant the type of relief he requests.

Cf. Brown v. Coffin, ___ F. App’x ___, 2019 WL 1306293, *2 (11th Cir. Mar. 21, 2019) (“While

he claims he is seeking relief from the Florida Department of Revenue’s administrative actions in

enforcing a child support order, the harm he actually seeks to remedy is the Florida state court’s



                                                   4
judgment in favor of the Department.”); Wallin, 244 F. App’x at 220, n.4 (challenge to the

procedures used by the state child support enforcement agency were barred by Rooker-Feldman

because the challenge would reverse or undo the court orders imposing child support obligation.)

        To the extent Plaintiff is seeking relief relating to an ongoing civil or administrative

proceeding concerning payment of child support, as opposed to challenging the effects of a prior

judgment, the court concludes the exercise of jurisdiction by this court is precluded by the Younger

abstention doctrine. Under that doctrine, a federal district court must abstain from hearing a federal

case when: 1) a state criminal, civil, or administrative proceeding is pending; 2) the state court

provides an adequate forum to hear the claim raised in the federal complaint; and 3) the state

proceedings involve important state interests, matters which traditionally look to state law for their

resolution or implicate separately articulated state policies. Phillips v. Martin, 315 F. App’x 43,

44, 2008 WL 5077716, **1 (10th Cir. 2008) (citation omitted.) Plaintiff’s pleadings, although

vague, indicate that a child support proceeding is ongoing. See Doc. 1 at 3-5 (alleging Plaintiff’s

rights are being violated, asking that child support case be terminated, alleging Defendants have

ignored cease and desist letters.) The ongoing proceedings implicate important state interests. Cf.

Wideman v. Colorado, 242 F. App’x 611, 614 (10th Cir. Oct. 1, 2007) (“beyond dispute” that child

custody matter involved important state interests). And Plaintiff does not allege or explain why he

lacks an adequate forum in the state proceeding to raise his claims. See Redford v. Conley, No.

16-4106-WSD, 2017 WL 490425, *3 (N.D. Ga. Feb. 7, 2017) (concluding plaintiff had adequate

means under Georgia law to challenge constitutionality of child support payments.) The court

therefore concludes that it lacks subject matter jurisdiction to address the claims asserted by

Plaintiff.




                                                  5
       Plaintiff cites several federal laws and argues that they support an action under 42 U.S.C.

§ 1983. See Blessing v. Freestone, 520 U.S. 329, 340-41 (1997) (acknowledging possibility that

Title IV-D gives rise to some individually enforceable rights.) As noted in Freestone, however, a

plaintiff asserting such a right must identify the right with particularity, and the provision allegedly

providing the right must satisfy a three-part test: 1) Congress must have intended the provision to

benefit the plaintiff; 2) the right must not be so “vague and amorphous” that its enforcement would

strain judicial competence; and 3) the statute must unambiguously impose a binding obligation on

the States or, in other words, it must be couched in mandatory, rather than precatory, terms. Id. To

the extent this court might otherwise have subject matter jurisdiction over such a § 1983 claim,

Plaintiff has failed to identify any such right or allege any facts plausibly showing that Defendants

violated such a right. Similarly, he has failed to allege any facts showing a conspiracy by

Defendants to deprive him of such a right. Nor does his request for leave to amend the complaint

identify any possible basis for establishing this court’s jurisdiction or any facts plausibly

suggesting Defendants deprived him of a federal right. Under the circumstances, the court

concludes any attempt to cure these deficiencies by amendment would be futile. Cf. Curley v.

Perry, 246 F.3d 1278, 1281 (10th Cir. 2001) (dismissal of pro se complaint proper only where it

is obvious the plaintiff cannot prevail on the facts he as alleged and it would be futile to give him

an opportunity to amend).




                                                   6
       IT IS THEREFORE ORDERED this 30th day of April, 2019, that Magistrate Judge

Birzer’s Report and Recommendation (Doc. 12) is ADOPTED; Plaintiff’s objection to the report

(Doc. 14) is DENIED; Plaintiff’s request for leave to amend the complaint is DENIED; and the

action is hereby DISMISSED without prejudice for lack of subject matter jurisdiction.



                                                   _____s/ John W. Broomes_______
                                                   JOHN W. BROOMES
                                                   UNITED STATES DISTRICT JUDGE




                                               7
